UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended April 4, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 1-8766 J. ALEXANDER’S CORPORATION (Exact name of registrant as specified in its charter) Tennessee 62-0854056 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3401 West End Avenue, Suite260 P.O. Box 24300 Nashville, Tennessee (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (615) 269-1900 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer”, “non-accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ As of May18, 2010, 5,950,482 shares of the registrant’s Common Stock, $.05 par value, were outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 6. Exhibits SIGNATURES J. ALEXANDER’S CORPORATION AND SUBSIDIARIES INDEX TO EXHIBITS EX-31.1 Section 302 Certification of the CEO EX-31.2 Section 302 Certification of the CFO EX-32.1 Section 906 Certification of the CEO and CFO PART I.FINANCIAL INFORMATION Item 1.Financial Statements J. Alexander’s Corporation and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited in thousands, except share and per share amounts) April 4 January 3 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts and notes receivable Inventories Prepaid expenses and other current assets TOTAL CURRENT ASSETS OTHER ASSETS PROPERTY AND EQUIPMENT, at cost, less accumulated depreciation and amortization of $57,640 and $56,220 at April4, 2010 and January3, 2010, respectively DEFERRED INCOME TAXES DEFERRED CHARGES, less accumulated amortization of $817 and $787 at April4, 2010 and January3, 2010, respectively $ $ 2 April 4 January 3 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses and other current liabilities Unearned revenue Current portion of long-term debt and obligations under capital leases TOTAL CURRENT LIABILITIES LONG-TERM DEBT AND OBLIGATIONS UNDER CAPITAL LEASES, net of portion classified as current OTHER LONG-TERM LIABILITIES STOCKHOLDERS’ EQUITY Common Stock, par value $.05 per share: Authorized 10,000,000 shares; issued and outstanding 5,946,757 shares at April 4, 2010 and January 3, 2010 Preferred Stock, no par value: Authorized 1,000,000 shares; none issued — — Additional paid-in capital Retained earnings TOTAL STOCKHOLDERS’ EQUITY Commitments and Contingencies $ $ See notes to condensed consolidated financial statements. 3 J. Alexander’s Corporation and Subsidiaries Condensed Consolidated Statements of Income (Unaudited in thousands, except per share amounts) Quarter Ended April 4 March 29 Net sales $ $ Costs and expenses: Cost of sales Restaurant labor and related costs Depreciation and amortization of restaurant property and equipment Other operating expenses Total restaurant operating expenses General and administrative expenses Operating income Other income (expense): Interest expense ) ) Other, net 19 15 Total other expense ) ) Income before income taxes Income tax (provision) benefit ) 5 Net income $ $ Basic earnings per share $ $ Diluted earnings per share $ $ See notes to condensed consolidated financial statements. 4 J. Alexander’s Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited in thousands) Quarter Ended April 4 March 29 Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization of property and equipment Changes in working capital accounts ) ) Other operating activities Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Other investing activities ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds under bank line of credit agreement — Payments under bank line of credit agreement — ) Payments on debt and obligations under capital leases ) ) Decrease in bank overdraft ) ) Net cash used in financing activities ) ) (Decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of non-cash items: Property and equipment obligations accrued at beginning of period $ $ Property and equipment obligations accrued at end of period $ $ See notes to condensed consolidated financial statements. 5 J. Alexander’s Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) Note A — Basis of Presentation The accompanying unaudited Condensed Consolidated Financial Statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and rules of the United States Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments (including normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the quarter ended April 4, 2010, are not necessarily indicative of the results that may be expected for the fiscal year ending January 2, 2011. For further information, refer to the Consolidated Financial Statements and footnotes thereto included in the J. Alexander’s Corporation (the “Company”) Annual Report on Form 10-K for the fiscal year ended January 3, 2010. Net income and comprehensive income are the same for all periods presented. Note B – Earnings Per Share The following table sets forth the computation of basic and diluted earnings per share: (In thousands, except per share amounts) Quarter Ended April 4 March 29 Numerator: Net income (numerator for basic and diluted earnings per share) $ $ Denominator: Weighted average shares (denominator for basic earnings per share) Effect of dilutive securities 17 4 Adjusted weighted average shares (denominator for diluted earnings per share) Basic earnings per share $ $ Diluted earnings per share $ $ The calculation of diluted earnings per share excludes stock options for the purchase of 1,010,000 shares and 988,000 shares of the Company’s common stock for the quarters ended April 4, 2010 and March 29, 2009, respectively, because the effect of their inclusion would be anti-dilutive. Note C – Income Taxes At the end of each interim period, companies are generally required to estimate their annual effective tax rate and provide for income taxes by applying that rate to year-to-date operating results.Because the Company was unable to make reliable estimates of the annual effective tax rates for 2009 and 2010, income taxes for the quarters ended April 4, 2010 and March 29, 2009 were calculated based on the actual effective rates for those periods. 6 In connection with the preparation of its financial statements for fiscal year 2009, the Company determined that a valuation allowance for substantially all of its deferred tax assets was necessary in order to reflect the Company’s assessment of its ability to realize the benefit of those assets.Such valuation allowance has been maintained as of April 4, 2010 and, as long as the Company maintains a valuation allowance for all, or substantially all, of its net deferred tax assets, the Company’s income tax provisions will consist of income tax expense currently payable or the income tax benefit currently receivable which amounts will include the effect of differences between book and taxable income. Note D — Loan Agreement In May of 2009, the Company terminated a previous secured bank line of credit agreement and entered into a new bank loan agreement that provided two new credit facilities.The new credit facilities consist of a three-year $5,000,000 revolving line of credit, which may be used for general corporate purposes, and a $3,000,000 term loan which funded the purchase of 808,000 shares of the Company’s common stock from Solidus Company, L.P., which was the Company’s largest shareholder prior to the purchase, and E. Townes Duncan, a director of the Company.The credit facilities are secured by liens on certain personal property of the Company and its subsidiaries, subsidiary guaranties and a negative pledge on certain real property. Amounts borrowed under the loan agreement bear interest at an annual rate of 30-day LIBOR plus a margin of 3.50% to 4.50% depending on the adjusted debt to EBITDAR ratio achieved, with a minimum interest rate of 4.60%.The loans can be prepaid at any time without penalty.Scheduled term loan payments were interest only for six months with equal monthly payments of principal plus interest beginning after that time and payable over the remainder of the five-year term.The loan agreement, among other things, limits capital expenditures, asset sales and liens and encumbrances, prohibits dividends, and contains certain other provisions customarily included in such agreements. The bank loan agreement also includes certain financial covenants.The Company must maintain a fixed charge coverage ratio of at least 1.05 to 1 as of the end of any fiscal quarter based on the four quarters then ending.The fixed charge coverage ratio is defined in the loan agreement as the ratio of (a) the sum of net income for the applicable period (excluding the effect on such period of any extraordinary or non-recurring gains or losses, including any asset impairment charges, deferred income tax benefits and expenses and up to $500,000 (in the aggregate during the term of loan) in uninsured losses) plus depreciation and amortization plus interest expense plus scheduled monthly rent payments plus non-cash share-based compensation expense minus certain capital expenditures, to (b) the sum of interest expense during such period plus scheduled monthly rent payments made during such period plus scheduled payments of long-term debt and capital lease obligations made during such period, all determined in accordance with GAAP. In addition, the Company’s adjusted debt to EBITDAR ratio must not exceed 5.25 to 1 as of the end of the first quarter of 2010, 5.0 to 1 as of the end of the second quarter of 2010, and 4.5 to 1 at the end of each quarter thereafter.The maximum adjusted debt to EBITDAR ratio allowed under the loan agreement was originally set at 4.5 to 1 for both the first and second quarters of 2010, but the ratios were increased to 5.25 to 1 and 5.0 to 1 for the first and second quarters, respectively, by an amendment to the loan agreement dated April 2, 2010. Under the loan agreement, EBITDAR is measured based on the then-ending four fiscal quarters and is defined as the sum of net income for the applicable period (excluding the effect of any extraordinary or non-recurring gains or losses, including any asset impairment charges, and up to $500,000 (in the aggregate during the term of loan) in uninsured losses) plus an amount which, in the determination of net income for such period has been deducted for (i) interest expense; (ii) total federal, state, foreign or other income taxes; (iii) all depreciation and amortization; (iv) scheduled monthly rent payments; and (v) non-cash share-based compensation expense, all as determined in accordance with GAAP.Adjusted debt is (i) the Company’s debt obligations net of any short-term investments, cash and cash equivalents plus (ii) rent payments multiplied by seven. 7 No amounts were outstanding under the revolving line of credit at April 4, 2010, or subsequent to that time through May 18, 2010.A total of $2,722,000 was outstanding under the term loan at April 4, 2010. Note E – Commitments and Contingencies As a result of the disposition of its Wendy’s operations in 1996, the Company remains secondarily liable for certain real property leases with remaining terms of one to seven years.The total estimated amount of lease payments remaining on these ten leases at April 4, 2010, was approximately $2.1 million.Also, in connection with the sale of its Mrs. Winner’s Chicken & Biscuit restaurant operations in 1989 and certain previous dispositions, the Company remains secondarily liable for certain real property leases with remaining terms of one to five years.The total estimated amount of lease payments remaining on these 12 leases at April 4, 2010, was approximately $1.3 million.Additionally, in connection with the previous disposition of certain other Wendy’s restaurant operations, primarily the southern California restaurants in 1982, the Company remains secondarily liable for real property leases with remaining terms of one to five years.The total estimated amount of lease payments remaining on these six leases as of April 4, 2010, was approximately $600,000. The Company is from time to time subject to routine litigation incidental to its business.The Company believes that the results of such legal proceedings will not have a materially adverse effect on the Company’s financial condition, operating results or liquidity. Note F — Fair Value Measurements At April 4, 2010 and January 3, 2010, the fair value of cash and cash equivalents, accounts receivable, inventory, accounts payable and accrued expenses and other current liabilities approximated their carrying value based on the short maturity of these instruments.The fair value of long-term mortgage financing is determined using current applicable interest rates for similar instruments and collateral as of the balance sheet date.The carrying value and estimated fair value of the Company’s mortgage loan were $19,951,000 and $18,906,000, respectively, at April4, 2010 compared to $20,253,000 and $19,005,000, respectively, at January3, 2010.With respect to the term loan discussed in Note D “Loan Agreement” to the Company’s Condensed Consolidated Financial Statements, the fair value was estimated to approximate its carrying amount at April 4, 2010. 8 Assets and liabilities measured at fair value on a nonrecurring basis are summarized in the table below: Fair Value Measurement at Reporting Date Using April 4, Carrying Amount Quoted Prices in Active Markets for Identical Assets/Liabilities (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Valuation Technique 7 Long-lived assets held and used $ $
